222 S.W.3d 337 (2007)
STATE of Missouri, Respondent,
v.
Terrell DAWSON, Appellant.
No. WD 66575.
Missouri Court of Appeals, Western District.
May 22, 2007.
Craig Allan Johnston, State Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs for Respondent.
Before PAUL M. SPINDEN, P.J., PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, Jr., JJ.

Order
PER CURIAM.
Terrell Dawson appeals his convictions for two counts of first-degree murder, two counts of armed criminal action, one count *338 of kidnapping, and one count of first-degree burglary.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).